Citation Nr: 1101160	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-24 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an increased rating for chronic anxiety, 
currently evaluated as 50 percent disabling.  

2.  Entitlement to a compensable rating for hemorrhoids.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan

INTRODUCTION

The Veteran served on active duty from January 1976 to January 
1996.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which in pertinent part, denied a 
disability evaluation greater than 50 percent for service-
connected chronic anxiety, a compensable disability evaluation 
for service-connected hemorrhoids and a TDIU.  The Veteran 
appealed that decision to the Board.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

In relevant part, the Veteran is service-connected for chronic 
anxiety, which is currently evaluated as 50 percent disabling and 
for hemorrhoids, which are currently rated as noncompensably 
disabling.  After a complete and thorough review of the claims 
folders, the Board determines that a remand of the Veteran's 
increased rating claims for these service-connected disabilities 
is required to allow for further development of the record.  

Specifically, the record shows that the Veteran was last afforded 
a VA psychiatric examination in July 2007.  During the 
examination, the Veteran continued to express feelings of anxiety 
and anger.  He reported to feel nervous around others, and 
"scared and angry" when people are pushy and expect things out 
of him.  He also reported infrequent auditory and visual 
hallucinations which he described as "muffled sounds of people 
talking" and images in his window.  The examiner noted that the 
Veteran was not able to complete certain tasks assigned to him 
during the examination, and described his speech as impoverished, 
his psychomotor activity as lethargic, and his affect as 
constricted.  

According to the Veteran, his sleep was impaired and he 
frequently awakens due to nightmares "about bombs coming to blow 
him up" and "being in fights."  He reported no presence of 
suicidal thoughts, but admitted to having fleeting homicidal 
ideations which he has never carried out.  He further stated that 
his last job was at Wal Mart, that he had been unemployed for 
over two years, and that he can no longer work as a result of his 
mental disorder and due to the fact that he feels rage and anger 
when people ask too much of him.  

With respect to his service-connected hemorrhoids, during a 
February 2006 VA general examination, the Veteran reported that 
he has had hemorrhoids for approximately twenty years and that 
they come and go.  The Veteran underwent a colonoscopy in October 
2006, the findings of which revealed an abnormal digital rectal 
exam, "non-thrombosed external hemorrhoids," and internal non 
bleeding hemorrhoids.  The Board notes that the Veteran has not 
been afforded a VA examination which solely focuses on the extent 
and severity of his hemorrhoids.  

In the December 2010 Appellant's Brief, the Veteran, through his 
representative, noted that the last VA examinations conducted in 
connection with these service-connected disabilities had been 
completed over three years ago.  The representative requested new 
VA examinations to determine the current level of disability for 
each of these conditions.  Generally, when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Therefore, under these circumstances, the Board 
finds that the Veteran should be afforded a contemporaneous VA 
examination to assess the current nature, extent and severity of 
his anxiety disorder and hemorrhoids.  See also Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007).  

Furthermore, the record reflects that, in February 2009, the RO 
issued a supplemental statement of the case (SSOC) with regard to 
the claims for increased ratings for the Veteran's chronic 
anxiety and hemorrhoids and for a TDIU.  However, after the 
issuance of the February 2009 SSOC and the RO's certification of 
the appeal to the Board in April 2009, the RO received additional 
evidence pertinent to the claims consisting of a fully favorable 
Notice of Decision from the Social Security Administration (SSA) 
granting the Veteran's disability claim.  The RO has not 
considered this evidence in adjudicating any of the Veteran's 
claims.  Because this case must be remanded for other reasons 
(previously stipulated herein), the Board will instruct the RO to 
consider this additional evidence on remand in the readjudication 
of the issues on appeal.  

The Veteran's representative also notes that, while the favorable 
Notice of Decision is currently associated with the claims files, 
the complete medical and administrative records related to the 
Veteran's SSA disability compensation claim have not been 
obtained.  A review of the record reflects that some medical and 
administrative records related to the Veteran's SSA claim are 
associated with his claims folders.  However, the Veteran's 
representative maintains that these records are not complete.  
When VA has notice that the Veteran is receiving disability 
benefits from the SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting SSA disability benefits, and the supporting medical 
documents on which the decision was based.  See Hayes v. Brown, 9 
Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need 
for VA to obtain records from other government agencies.  See 
38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 
3.159 (c)(2) (2010).  Because there may be additional records 
relating to the Veteran's SSA disability claim, the RO should 
request copies of all the Veteran's SSA medical and 
administrative records used in the determination of benefits made 
by SSA in the October 2009.

Finally, the Veteran has intimated that he receives active VA 
treatment for his anxiety disorder and his hemorrhoids.  As this 
matter is being returned for further development, an effort 
should be made to obtain updated previously unobtained pertinent 
VA treatment records from May 2007 to the present.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency and must be obtained if pertinent).  

Moreover, as previously discussed above, the Veteran has appealed 
the denial of his claim for TDIU.  He is service connected for 
and currently assigned a 50 percent disability evaluation for 
chronic anxiety; a 10 percent disability evaluation for his 
gastroesophageal reflux disease with history of gastritis; a 
30 percent disability evaluation for migraine headaches, and a 
noncompensable disability evaluation for residuals of a left 
wrist injury and hemorrhoids.  The current combined evaluation 
for the Veteran's service-connected disabilities is 70 percent.  
See 38 C.F.R. § 4.25 (2010).  

In this case, the Board observes that the Veteran has not been 
afforded a VA examination in connection with his current claim 
for TDIU.  As such, the medical evidence does not include a 
medical opinion based on a review of the Veteran's claims file 
addressing the combined or total effect of his service-connected 
disabilities on his current employability.  Therefore, the Board 
finds that a medical opinion is necessary for the purpose of 
determining whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294 
(1995) (holding that VA has a duty to supplement the record by 
obtaining an examination that includes an opinion on what effect 
the appellant's service-connected disabilities have on his 
ability to work).  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.	Issue a Veterans Claims Assistance Act of 
2000 notification letter to the Veteran 
pertaining to his claims for increased 
ratings for his service-connected chronic 
anxiety and hemorrhoids and for a TDIU.  

2.	Request records of psychiatric, headache, 
reflux, left wrist, and hemorrhoid 
treatment that the Veteran may have 
received at the VA Medical Center in 
Indianapolis, Indiana since May 2007.  
Copies of such records which are available 
should be associated with the claims 
folder.  

3.	Obtain from SSA any additional medical and 
administrative records relied upon in 
formulating its October 2009 decision.  
Copies of all such previously unobtained 
documents should be associated with the 
claims folder.  All efforts to obtain 
these records should be fully documented, 
and SSA should provide a negative response 
if records are not available.

4.	Then, make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a psychiatric 
examination to determine the current 
degree of severity of his chronic anxiety.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
completed.  

The examiner should identify the nature, 
frequency, and severity of all current 
manifestations of chronic anxiety.  The 
examiner should also assign a Global 
Assessment of Functioning (GAF) score and 
provide an explanation of the assigned 
score.  Also, the examiner should 
specifically comment on the impact of the 
Veteran's chronic anxiety upon his social 
and industrial activities, including his 
ability to obtain and to maintain 
employment.  A rationale for all opinions 
expressed must be provided.  

5.	Also, schedule the Veteran for a VA 
examination to determine the current 
degree of severity of his service-
connected hemorrhoids.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such review was completed.  All 
necessary tests should be conducted.  

The examiner should identify the nature, 
frequency, and severity of all current 
manifestations of the Veteran's 
hemorrhoids.  Specifically, the examiner 
should address the size of any hemorrhoids 
found on examination-including whether 
any such hemorrhoids are mild; moderate; 
large or thrombotic-and should discuss 
whether any hemorrhoids shown on 
examination are irreducible and manifested 
by redundant tissue, persistent bleeding, 
secondary anemia, and fissures.  

Also, the examiner should specifically 
comment on the impact of the Veteran's 
hemorrhoids on his ability to engage in 
any type of full-time employment, 
including any form of sedentary work, and 
whether, in the examiner's opinion, this 
service connected disability is of such 
severity to result in an inability to 
obtain and to maintain employment.  

Complete rationale for all opinions 
offered should be provided.  

6.	In addition, the Veteran should be 
afforded a VA examination to determine the 
combined or total effect of the remainder 
of his service-connected disabilities-to 
include his migraine headaches, 
gastroesophageal reflux disease with a 
history of gastritis, and residuals of a 
left wrist injury with a left trigger 
finger-and on his employability.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  

The examiner is requested to review all 
pertinent records associated with the 
claims file.  The examiner should then 
comment on the combined effect of the 
service-connected migraine headaches, 
gastroesophageal reflux disease with a 
history of gastritis, and residuals of a 
left wrist injury with a left trigger 
finger on the Veteran's ability to engage 
in any type of full-time employment, 
including any form of sedentary work, and 
whether, in the examiner's opinion, these 
service connected disabilities are of such 
severity to result in an inability to 
obtain and to maintain employment.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

7.	Following completion of the above, 
re-adjudicate the issues of entitlement to 
increased ratings for the service-
connected chronic anxiety and hemorrhoids 
and entitlement to TDIU.  If the decisions 
remain in any way adverse to the Veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to these issues as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matters that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) or 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


